Shaw C. J.
delivered the opinion of the Court. It appears by the report of the auditors, that all the work now sued for was done in pursuance of an express contract, by which the plaintiffs agreed to construct the feeder for the canal, therein described, for a sum specified ; and the contract itself states what was meant to be included, namely, “ the dam, guard gate, culverts, excavation and embankment, in fact every kind of work connected with fetching the water into the canal.”
Nothing is shown, we think, to take the case out of the operation of the very familiar rule, that where the parties have made a contract for themselves covering the whole subject matter, no promise is implied by law.
By the report it appears, that the defendants have paid to the plaintiffs the whole amount of the contract price, although the plaintiffs have failed to perform the whole work contracted to be done. This precludes the operation of another rule relied upon, .viz. that where the party undertakes to perform an entire work, at a stipulated price, and fails on his part to perform it, so that by the rules of law he is not in a condition to claim payment according to the contract, still if he has done that which is beneficial to the other party, he shall be entitled to a proportionable part of the stipulated compensation. Hayward v. Leonard, 7 Pick. 181. They cannot avail themselves of the benefit of this modern equitable rule, because, although they have fallen far short of performing the whole work, they have received the whole *53amount of the stipulated compensation. It is extremely probable that it was a disastrous undertaking, and a most unfortunate contract for the plaintiffs, and it may have been so for the defendants, if they themselves were contractors. But these losses must have arisen from mistaken estimates, from erroneous information, or from unforeseen casualties, and these are risks which the plaintiffs, by the terms of their contract, necessarily took, and it would be equally contrary to the rules of law, and of equity, when the loss has happened, to throw it upon the other party.
It is suggested that the defendants interfered to prevent the plaintiffs from performing their part of the contract. Ii this were so, and if this was a breach of contract, on the part of the defendants, the plaintiffs might have some other remedy, but it would not' remit them to their right to recover a quantum meruit.
On the whole, the Court are of opinion, that the contract was entire and covered the whole work ; that it was not void for uncertainty ; that a sum having been paid, to "the amount of the whole contract price, although the work as done might be beneficial to the defendants, yet it was paid for and furnishes no ground for a further claim.

Auditor's report confirmed and plaintiffs nonsuit.